Order entered September 23, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01617-CV

                    BOSTON SCIENTIFIC CORPORATION, Appellant

                                               V.

                 MARTHA SALAZAR AND FELIX SALAZAR, Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-14349

                                           ORDER
       We GRANT appellees’ September 21, 2015 third unopposed motion for a thirty day

extension to file brief and ORDER the brief be filed no later than October 29, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE